Citation Nr: 1824686	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

 
THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for status post bunionectomy of right toe with pes planus, hammertoes and residual scar for the period prior to October 12, 2017.

2.  Entitlement to an evaluation in excess of 30 percent for right foot pes planus for the period beginning October 12, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for great right toe bunionectomy with degenerative joint disease for the period beginning October 12, 2017.

4.  Entitlement to an evaluation in excess of 0 percent for right foot hammertoes for the period beginning October 12, 2017.

5.  Entitlement to an evaluation in excess of 0 percent for a scar, status post right toe bunionectomy for the period beginning October 12, 2017.


6.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.

7.  Entitlement to service connection for acid reflux, to include as secondary to PTSD.

8.  Entitlement to service connection for erectile dysfunction.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression and posttraumatic stress disorder (PTSD) (now claimed as emotional distress and anxiety).

10.  Whether the removal of the veteran's spouse, F., from the compensation award was correct.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and July 2013 and May 2014 rating decisions issued by the RO in Denver, Colorado.

The Veteran originally appealed the issue of entitlement to an evaluation in excess of 20 percent disabling for status post bunionectomy of right toe with pes planus, hammertoes and residual scar, which the Denver, Colorado RO denied in its July 2013 rating decision.  The Denver RO subsequently issued a rating decision in November 2017 granting the Veteran separate evaluations for right foot pes planus, right foot hammertoes, a right foot residual scar and a great right toe bunionectomy.  The Board finds, in this regard, that the issue of entitlement to an evaluation in excess of 20 percent disabling for status post bunionectomy of right toe with pes planus, hammertoes and residual scar prior to October 12, 2017 is on appeal, since the Veteran originally appealed the RO's decision to deny that claim, along with the four current separate evaluations.  

Also, based on the findings of a recent VA examination, as explained in the REMAND section below, the Board has recharacterized the issue of entitlement to service connection for sleep apnea as set forth above on the title page.  The Board has also treated two separate psychiatric disorder claims as a single issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased evaluations for status post bunionectomy of right toe prior to October 12. 2017, pes planus, hammertoes, bunionectomy, and the bunionectomy scar; and of entitlement to service connection for a sleep disorder, acid reflux, erectile dysfunction, and a psychiatric disorder including PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for PTSD and depression; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year after that November 2005 rating decision is neither cumulative nor redundant of the evidence that was already of record and considered in that decision, and this additional evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for PTSD and depression.

3.  The Veteran was awarded VA disability compensation benefits beginning in November 2005; he was being paid said compensation as a veteran with one dependent, his spouse.

4.  In December 2011, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, apparently to add his children as dependents for purposes of his VA disability compensation.  On that form, he reported to VA that he and his spouse divorced in October 2009.  VA removed the individual formerly identified by the Veteran as his spouse from his compensation award on the last day of the month in which the divorce reportedly occurred.

5.  The Veteran later indicated that he was not yet divorced from his spouse, but when asked for proof he did not provide any.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for PTSD and depression is final and binding based on the evidence then of record.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD and depression has been received since that November 2005 rating decision.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The removal of the Veteran's spouse from his VA compensation benefits effective November 1, 2009 was proper.  38 U.S.C. §§ 1110, 1115, 5112(b)(2) (2012); 38 C.F.R. §§ 3.213, 3.501(d)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Reopening the PTSD and Depression Claims

Evidence received since the unappealed November 2005 rating decision denying service connection for PTSD includes VA treatment records showing that the results of an August 2010 depression screening performed on the Veteran suggested moderate depression, as well as a VA Form 21-4138, Statement in Support of Claim received in March 2013 in which the Veteran claims to have experienced certain stressors while serving in Iraq.  This newly received evidence is relevant because it specifically concerns the condition being claimed, it is new because it was not previously considered in the November 2005 decisions, and it is material because it pertains to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD and depression - namely, the nature of the claimed disability and the stressor events that, according to the Veteran, precipitated his incurrence of PTSD.  As this additional evidence is relevant, new and material, this claim consequently may be reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed in the REMAND section of this decision, as additional development is necessary.  

III.  Removal of the Veteran's Spouse

The Veteran claims that the removal of his spouse in or about January 2012, effective November 1, 2009, was improper.

Wartime disability compensation is paid under 38 U.S.C. § 1110 for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war.  Ford v. Gober, 10 Vet. App. 531, 532 (U.S. 1997).  Under certain circumstances, veterans are entitled to additional compensation when they have a spouse.  See 38 U.S.C. § 1115.

Pursuant to 38 U.S.C. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2).

For the purpose of reducing or discontinuing a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, a statement by a claimant setting forth the month and year of change of status which would result in a reduction or discontinuance of benefits to that person will be accepted, in the absence of contradictory information.  See 38 C.F.R. § 3.213(a).  Where there is reason to believe that the event reported may have occurred at an earlier date, formal proof will be required.  38 C.F.R. § 3.213(c).

Here, the Veteran was awarded VA disability compensation benefits beginning in November 2005; he was being paid said compensation as a veteran with one dependent, his spouse.  See Notification Letter dated in November 2005.

The Veteran did not inform VA of his October 2009 divorce until December 2011.  At that time, he indicated that his marriage to his spouse was terminated in October 2009 by divorce.  See VA Form 21-686c, Declaration of Status of Dependents received in December 2011.  The Veteran confirmed that he divorced his spouse during a phone call in January 2012.  See VA Form 21-0820, Report of General Information received in January 2012.  However, during another phone call in January 2012, the Veteran stated that he was not yet divorced from his spouse, but only separated from his spouse at that time (i.e., as of January 2012).  See VA Form 21-0820, Report of General Information received in January 2012.  Thereafter, he continued to state that he is separated but not divorced from his spouse.  See, e.g., VA Form 21-526b, Veteran's Supplemental Claim for Compensation received in April 2012.  The Veteran was asked to provide proof that he was only separated and not yet divorced in a May 2012 letter.  See Development Letter dated in May 2012.  To date, he has not submitted any evidence that his divorce is not yet final.

The Board must weigh the probative value of evidence submitted in relation to a claim, and in this regard, the Board may properly consider interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Here, the Veteran's statements as to the current status of his divorce have been inconsistent, as reflected in the above discussion.  Further, the Veteran has a clear self-interest in stating that he and his wife are still divorced.  Finally, after having been given ample opportunity to prove that his divorce from his spouse is still not final, the Veteran has provided no objective evidence that such is the case, despite being requested to do so.  Considering the Veteran's multiple statements that he has divorced from his spouse in the past and the inconsistencies in his statements, and the absence of objective evidence indicating that he and his spouse are not, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's divorce from his wife was final as of October 2009.  Thus, the removal of his spouse from his compensation award in or about January 2012, effective November 1, 2009, was proper.  The appeal is denied as to this claim.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for depression and PTSD; to that extent only, the appeal is granted.

The January 2012 removal of the veteran's spouse from the compensation award, effective November 1, 2009, was correct, and the appeal as to this matter is denied.


REMAND

The Veteran has consistently claimed that he served in Iraq as part of Operation Iraqi Freedom (OIF) and/or Operation Enduring Freedom (OEF), from January 2003 to approximately June or August 2004.  See, e.g., Service Treatment Records (STRs), April 2004 treatment note; VA treatment records, September 2007 and August 2010 treatment notes; VA Form 21-4138, Statement in Support of Claim received in March 2013; VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in December 2017.  More specifically, the Veteran claims that he was assigned to the 1st Marine Division, 7th regiment, 3rd Battalion/4 Marines/Medical Company and/or Lima Company for Operation Iraqi Freedom I and II between January 2003 and August 2004.  See, e.g., VA Form 21-4138, Statement in Support of Claim received in March 2013.  He also claims that he received the Presidential Unit Citation and Iraq Campaign Medal as a result of that service in Iraq.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in March 2013.

The Veteran's DD Form 214 reflects that he was awarded a Presidential Unit Citation and Iraq Campaign Service Medal.  The Veteran's service personnel records also indicate that he received the Presidential Unit Citation, which was awarded to I Marine Expeditionary Force (I MEF) for actions in Operation Iraqi Freedom (OIF) from March to April 2003.  See Announcement of Presidential Unit Citation (Navy) (retrieved from http://www.marines.mil/News/Messages/Messages-Display/Article/891094/announcement-of-presidential-unit-citation-navy/).

A document titled "History of Assignments" in the Veteran's Military Personnel Records indicates that he was assigned to "NH CPEN 1 MARDV DET" from November 2002 to June 2004 and to "1st MARDV DET 29 PALMS CA" from January 2003 to June 2024 (which is obviously erroneous).  See military personnel records received in January 2013.  The Board is unable to determine the exact meaning of these notations in his History of Assignments, but it does appear that these notations may indicate that he indeed was assigned to serve with the 1st Marine Division and/or I Marine Expeditionary Force (MEF) from at least November 2002 to June 2004, as he has stated.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD received in March 2013.

The RO has attempted to verify the Veteran's service in Iraq.  The results of a request submitted through the Defense Personnel Records Information Retrieval System (DPRIS) indicate that a ship that the Veteran was assigned to during his active duty was deployed in July 2001 as part Operation Enduring Freedom (OEF) and initiated combat strikes into Afghanistan in October 2001 before arriving back at its home port in Washington state in January 2002.  See DPRIS response received in January 2013.

In June 2013, a formal finding was made indicating that there was a lack of information required to verify the Veteran's claimed stressors.  See VA Memo received in June 2013.  However, the Board finds that that finding was based on: a possible typo on his DD Form 214 (he was noted to have been awarded an "Iraq Campaign Service Medal" and not the Iraq Campaign Medal); a lack of any indication of medical treatment in Iraq in the Veteran's STRs; and the location of a ship that the Veteran was assigned to from September 2000 to February 2002.  See id.  The Board notes, however, that this formal finding does not reflect any attempts to determine the Veteran's whereabouts from January 2003 to August 2004, when he claims that his PTSD stressor events occurred.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in March 2013.

Even further, the Board can find no indication in the Veteran's claims file that any research was done to determine where the Veteran was stationed or deployed to during his aforementioned assignment to "NH CPEN 1 MARDV DET" and/or "1st MARDV DET 29 PALMS CA."  This information is of course important because verification of the Veteran's claimed stressors is vital to his diagnosis of, and entitlement to service connection for, PTSD.  In fact, the October 2017 Initial Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire (DBQ) indicates that the Veteran may have not been diagnosed with PTSD because the examiner was instructed not to consider the stressors that the Veteran claimed in his March 2013 Statement in Support of Claim for Service Connection for PTSD.

That said, additional development is necessary with regard to the Veteran's claimed stressors.  Specifically, the AOJ should make sufficient attempts to ascertain the Veteran's whereabouts between January 2003 and August 2004, while assigned to "NH CPEN 1 MARDV DET" and/or "1st MARDV DET 29 PALMS CA."  

The Board also finds, based on the above, that an addendum opinion should be sought from the October 2017 PTSD examiner to determine whether the Veteran would be diagnosed with PTSD if his claims as to his stressors were conceded to be true.  If a diagnosis of PTSD would be warranted in that case, the examiner should opine on the etiology of the Veteran's PTSD again, this time considering his claimed stressors.

Additionally, during an October 2017 VA examination for PTSD, the Veteran stated that a psychologist with the Social Security Administration (SSA) told him that he should take certain medications.  The Board finds, based on this statement by the Veteran, that he has applied for and/or is in receipt of disability benefits from the SSA.  The records of such application or receipt of benefits may very well be relevant to the remaining issues on appeal, including the issues of entitlement to increased evaluations for all of the Veteran's right foot-related disabilities.  Thus, these federal records should be sought and obtained, if possible.

Also, the Veteran has indicated that he has received treatment for one or more of the conditions that he is seeking service connection for at the Long Beach, California VA Medical Center (VAMC).  The claims file reflects that he has also been evaluated and/or treated at the Denver, Colorado VAMC.  On remand, the AOJ should ensure that all records of relevant VA treatment have been obtained, including but not limited to records of any such treatment since July 2014.

Finally, the Veteran was afforded a VA examination for his claimed sleep apnea in October 2017.  The examiner indicated that the Veteran does not have sleep apnea, but the examiner did indicate that the Veteran has reported symptoms consistent with insomnia.  He should be afforded another VA examination in order to determine whether he has a sleep disorder and, if so, whether it is 
etiologically related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his claimed foot conditions, sleep condition, acid reflux, erectile dysfunction, PTSD and depression.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to 38 C.F.R. § 3.159(c).  

2.  Obtain all SSA records pertaining to the Veteran's claims for disability benefits therefrom, to include any determinations and the medical records used in support of his claim and associate with the Veteran's claims folder.  All attempts to obtain these records should be documented in the claims folder.  Because these are federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  Attempt to determine the Veteran's assignment locations between January 2003 and August 2004 and to verify his claimed stressors during that period.

4.  After the above has been completed, obtain an addendum opinion from the examiner that conducted the October 2017 Initial PTSD DBQ.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether the Veteran would be diagnosed with PTSD if it is conceded that his claimed stressors did occur (see VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in March 2013; VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) received in December 2017).

If the examiner determines that the Veteran would be diagnosed with PTSD if it is conceded that his claimed stressors did occur, then the examiner should opine on whether the Veteran's PTSD is at least as likely as not (a 50 percent or greater probability) etiologically related to his active military service.

The Veteran need not be requested to report for another examination unless deemed necessary by the examiner.

5.  After the development set forth in numbers 1-3 above is completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's claimed sleep disorders.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

The examiner is asked to address whether any diagnosed sleep disorders (including chronic insomnia) are at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  

6.  After the above development and any other development that may be warranted is complete, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


